 1
 2                                                                           JS-6
 3
 4
 5
 6
 7
 8
 9
10                              UNITED STATES DISTRICT COURT
11                             CENTRAL DISTRICT OF CALIFORNIA
12
13   TEHRREK LEE FITZPATRICK,                    ) Case No.: 16-CV-02284-CJC(JCx)
                                                 )
14                                               ) [Assigned for all purposes to the Honorable
                  Plaintiff,                     ) Cormac J. Carney and Magistrate Judge
15                                               ) Jacqueline Chooljian]
           v.                                    )
16                                               ) [PROPOSED] ORDER RE: JOINT
     MASSACHUSETTS MUTUAL LIFE                   ) STIPULATION FOR DISMISSAL
17   INSURANCE COMPANY; HOOPIS                   ) WITH PREJUDICE
     GROUP LLC; PETER HOOPIS;                    )
18   CAPSTONE FINANCIAL PARTNERS                 )
     LLC; JOHN NATOLI; ANDREW                    ) Complaint Filed:        December 31, 2016
19   MOORE,                                      )
                                                 ) Discovery Cut-Off: July 19, 2019
20                Defendants.                    ) Motion Cut-Off:         September 23, 2019
                                                 ) Pretrial Conference: November 18, 2019
21                                               ) Trial:                   December 3, 2019
                                                 )
22                                               )
23         TO ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD:

24         The Court, having read and considered the Parties’ joint stipulation and request for

25   dismissal with prejudice, hereby enters the following order:

26   ///

27   ///

28   ///
     Case No.: 16-CV-02284-CJC(JCx)              1               [PROPOSED] ORDER RE: JOINT
                                                                 STIPULATION FOR DISMISSAL
                                                                            WITH PREJUDICE
 1            The entire action, including all claims stated herein against all Parties, is hereby
 2   dismissed with prejudice.
 3            IT IS SO ORDERED.
 4
             March 28, 2019
     Dated: __________________                      By:____________________________
 5
                                                           Hon. Cormac J. Carney
 6                                                         United States District Judge
 7
 8   4818-7609-4345, v. 2

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case No.: 16-CV-02284-CJC(JCx)                 2              [PROPOSED] ORDER RE: JOINT
                                                                   STIPULATION FOR DISMISSAL
                                                                              WITH PREJUDICE
